                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

REGINALD DONELL RICE,                            §
                                                 §
        Plaintiff,                               §
vs.                                              §    Civil Action No. 3:10-cv-741-O
                                                 §
CAREY D. COCKELL, et al.,                        §    Referred to U.S. Magistrate Judge
                                                 §
        Defendants.                              §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge (ECF No. 15) in accordance with

28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. Accordingly, the Motion for C.O.A. and In Forma Pauperis (ECF No. 14), received on

March 5, 2019, is DENIED.

        SO ORDERED on this 3rd day of April, 2019.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE
